Stephens, J.
This being a suit to recover unliquidated damages for delay in the delivery of telegrams addressed to the plaintiff, and a verdict for the plaintiff in a certain amount not being demanded as a matter of law, the judgment sustaining a certiorari brought by .the defendant, and remanding the case to the municipal court of Macon for a new trial, being the first grant of a new trial, will not, under the well-established rule, be disturbed.

Judgment affirmed on the main hill of exceptions; cross-hill of exceptions dismissed.


Jenhins, P. J., concurs.